Exhibit 10.1

FISCAL 2006 SUMMARY OF EXECUTIVE OFFICER COMPENSATION

                  Executive Officer   Title   New Base Salary
Michael J. Blumenfeld
  Chief Executive Officer
  $ 375,000  
 
               
Adam Blumenfeld
  President
  $ 375,000  
 
               
William R. Estill
  Chief Financial Officer
  $ 245,000  
 
               
 
  Executive Vice
       
 
  President, U.S.
       
Tevis Martin
  Operations
  $ 175,000  
 
               
Arthur J. Coerver
  Chief Operating Officer
  $ 152,000  
 
               
Harvey Rothenberg
  Vice President, Marketing
  $ 145,000  
 
               

Commencing as of the first day of fiscal 2006 (July 1, 2005), each of the
executive officers, other than Mike Blumenfeld and Tevis Martin, will be
eligible to receive a bonus of (a) up to 25% of his base salary if Collegiate
Pacific’s earnings before interest, taxes, depreciation and amortization
(“EBITDA”) for fiscal 2006 is at least $15,000,000 and (b) up at an additional
8% of his base salary for each $1,000,000 of additional EBITDA of Collegiate
Pacific for fiscal 2006 up to a maximum fiscal 2006 EBITDA of $18,000,000.

